

116 HR 2126 IH: State and Local Pensions Accountability and Security Act
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2126IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Mr. Babin introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Secretary of the Treasury and the Board of Governors of the Federal Reserve System from providing bailouts or other financial assistance to a pension plan of a State or political subdivision thereof, and for other purposes. 
1.Short titleThis Act may be cited as the State and Local Pensions Accountability and Security Act. 2.Prohibition on bailouts for State and local pension fundsThe Secretary of the Treasury and the Board of Governors of the Federal Reserve System may not provide any loan, grant, or other form of financial assistance—
(1)to a pension plan (as defined under section 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002)) established or maintained by the government of any State or political subdivision thereof, or by any agency or instrumentality of such a State or political subdivision; or (2)to the government of any State or political subdivision thereof, or by any agency or instrumentality of such a State or political subdivision, unless such government, agency, or instrumentality certifies that the financial assistance will not be used, directly or indirectly, to fund such a pension plan. 
